ORDER
PER CURIAM
Dontae L. Charles fíled a Rule 29.15 motion claiming that his trial counsel was ineffective for failing to request the submission of a lesser-included offense instruction on one of the first-degree assault charges he was convicted of. Specifically, Charles asserts that trial counsel should have requested a lesser-included offense instruction for the class B felony of first-degree assault because the evidence did not support that the victim suffered serious physical injury—the element that differentiates class A first-degree assault from class B first-degree assault. See § 565.050. The motion court granted Charles an evidentiary hearing but denied *523Charles’s motion, finding that trial counsel’s strategy for not requesting the instruction was reasonable. Because we do not find the motion court’s findings and conclusions to be clearly erroneous, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).